considered is solely within this court's discretion.        Smith v. Eighth
                Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991).
                            Petitioner has the burden of demonstrating that our
                extraordinary intervention is warranted. Pan v. Eighth Judicial Dist.
                Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004). NRAP 21(b)(4) requires
                the petitioner to submit with the petition an appendix that contains copies
                of any orders or other parts of the record that may be essential to
                understanding the matters contained in the petition.
                            Here, petitioner did not file an appendix with the petition or
                provide this court with any orders or parts of the record to assist this court
                in evaluating his petition. Additionally, petitioner indicates that the
                district court scheduled an evidentiary hearing for December 19, 2013, to
                consider its authority to order the release of funds from a corporate
                account to satisfy the attorney fees award. Under these circumstances, we
                conclude that our intervention is not warranted.       See NRAP 21(b); Pan,
                120 Nev. at 228, 88 P.3d at 844; Smith, 107 Nev. at 677, 818 P.2d at 851
                (stating that the issuance of an extraordinary writ is purely discretionary
                with this court). Accordingly, we
                            ORDER the petition DENIED.




                                                                                            J.
                                                             Saitta

SUPREME COURT
        OF                                            2
     NEVADA


(0) 1947A
                cc: Hon. Gayle Nathan, District Judge
                     McFarling Law Group
                     Kelleher & Kelleher, LLC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 3
(0) 1947A